Citation Nr: 1309061	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-44 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claim for a total disability rating based on individual unemployability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus requires oral hypoglycemic agents, insulin, restricted diet, and exercise routine, but does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119, Diagnostic Code 7913 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in July 2009, November 2010, May 2011, and October 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently service connected for peripheral neuropathy of the upper and lower extremities and receiving special monthly compensation for his erectile dysfunction as secondary to his service-connected diabetes mellitus.  

In August 2004, the RO granted service connection for diabetes mellitus as secondary to herbicide exposure and assigned a 20 percent disability rating, effective May 27, 2004.  In the December 2009 rating decision on appeal, the 20 percent disability rating was continued.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, warrants a rating of 20 percent.  Diabetes mellitus that requires insulin, a restricted diet, and regulation of activities, warrants a rating of 40 percent.  Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a rating of 60 percent.  Where diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated, a 100 percent rating is warranted.  Id.

Note (1) evaluate compensable complications of diabetes mellitus separately unless they are used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

The Veteran's diabetes mellitus has been controlled with both oral medication and insulin in addition to diet and an exercise routine during the appellate period.  See VA examinations dated July 2009, November 2010, May 2011, and October 2011.  There is no evidence that the Veteran's condition requires regulation of activities that is necessary to warrant a higher rating.  

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that the regulation of activities is medically necessary.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  During the May 2011 VA examination, it was noted that the Veteran was unable to do any strenuous activities; however, it was also noted that the Veteran had recent surgery for prostate cancer about two months earlier.  In the October 2011 VA examination report, the examiner specifically indicated that the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  Furthermore, the Veteran has not reported having any restriction to his activities; in fact, he was advised to have a regular exercise routine.

Given the evidence of record, the Board finds that a disability rating greater than 20 percent for the Veteran's diabetes mellitus is not warranted.  The medical evidence during this time period shows that the Veteran required an oral hypoglycemic agent and insulin in addition to a restricted diet and exercise routine; however, there is no indication that the Veteran's activities were regulated due to his diabetes.  
ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

In a December 2011 rating decision, the RO denied individual unemployability as the Veteran's combined service connected disabilities provided for a 100% rating.  The RO indicated that if the service-connected prostate cancer was reduced to 60 percent, the Veteran was encouraged to reapply for entitlement to individual unemployability.  In May 2012, the Veteran's service-connected prostate cancer was reduced to 60 percent, making his combined disability rating 90 percent.  And there was no subsequent notice to the Veteran that a total rating disability rating for compensation based on individual unemployability was adjudicated. 

The July 2009 VA examination report states that the Veteran was laid off in 2008 from his automobile sales job.  During a December 2010 VA examination, the Veteran reported being unemployed since 2008.  During the November 2010 VA examination, however, it was reported that the Veteran sold trucks at times, but was unable to deliver them as he could not drive.  VA examinations in May 2011 and December 2011 stated that the Veteran's urinary incontinence, a complication of his service-connected prostate cancer, created a significant barrier to both sedentary and active employment.  It is unclear whether the Veteran is currently unemployed or that he is unemployable due to his service-connected disabilities.

In light of the evidence of record and, as the current combined rating is 90 percent, which meets the minimum percentage requirements for a total disability rating under 38 C.F.R. § 4.16(a), the record reasonably raises the claim for a total disability rating for compensation based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the claim for a total disability rating is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the duty to notify and the duty to assist, including scheduling a VA examination on the claim for a total disability rating based on individual unemployability.  The examiner must specify whether the Veteran is currently employed and provide an opinion as to whether the Veteran's service connected disabilities alone preclude employment.

2.  After the development of the claim, adjudicate the claim for a total disability rating based on individual unemployability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


